 1    Carrie M. Francis (020453)
      Stefan M. Palys (024752)
 2    Michael Vincent (029864)
      STINSON LLP
 3    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 4    Tel: (602) 279-1600
      Fax: (602) 240-6925
 5    Email: carrie.francis@stinson.com
              stefan.palys@stinson.com
 6            michael.vincent@stinson.com
 7    Attorneys for Defendants
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF ARIZONA
10    Jeremy Thacker,                                   No. 2:18-cv-00063-PHX-DGC
11                                   Plaintiff,         DEFENDANTS’ RESPONSE TO
12                                                      PLAINTIFF’S MOTION IN LIMINE
      v.                                                NO. 1 – UNTIMELY AFTER
13    GPS Insight, LLC; Robert J. Donat,                ACQUIRED EVIDENCE
      Individually and as Trustee of The
14    Robert Donat Living Trust Dated April
      19, 2017,
15
                                     Defendants.
16
17            The Court previously resolved this issue, and should deny Plaintiff’s motion as an
18 untimely motion to reconsider. Compare Doc. 151 at 20, § B(1) (8/14/19 order denying
19 Plaintiff’s motion to strike the after-acquired evidence defense based on an alleged failure
20 to disclose) with LRCiv 7.2(g) (motion to reconsider must be filed within 14 days of order
21 it challenges). Plaintiff previously filed a Motion to Strike Defendants’ Untimely,
22 Previously Undisclosed and Insufficiently Pled After-Acquired Evidence Defense (Doc.
23 111, the “Motion”). In the Motion, Plaintiff challenged, inter alia, the same exhibits that
24 are now the subject of the motion in limine. Compare Motion in Limine (Doc. 173 at 1:28
25 (citing Doc. 112 at Exs. 25 and 26 and stating “the objectionable documents are sub-
26 exhibits thereto”)) and Reply in Support of the Motion to Strike (Doc. 120 at 9:4-
27
28

     CORE/3505308.0002/156346007.1
 1 describing the same exhibits) with Trial Exs. 262-264 (same documents).1 Defendants’
 2 response fully addressed these arguments. (Doc. 116).
 3            The Court rejected the arguments Plaintiff now raises. (Doc. 151) It reasoned that
 4 the Motion was itself untimely. (Doc. 151 at 21:4-11) It further reasoned that the defense
 5 “is well-established and commonly argued in wrongful terminations cases, specifically
 6 with respect to Title VII claims like those Plaintiff raised” so the “arguments could not
 7 reasonably come as a surprise to Plaintiff or prejudice him, especially given the record
 8 discussed [in the remainder of the order].” (Doc. 151 at 21:12-23) Note: Defendants are
 9 no longer seeking to use this evidence in the Title VII context as those claims have been
10 dismissed. But rather, this same evidence will be used by Defendants to rebut Plaintiff's
11 required showing concerning his remaining tortious interference claim that his
12 employment with GPSI would continue absent the alleged interference because he would
13 have been fired over this evidence. (Doc. 171-1 at 6-7)
14            Plaintiff filed a motion to reconsider the portion of Doc. 151 that granted
15 Defendants summary judgment on his FCRA and Title VII claims. (Docs. 153 and 162)
16 (motion to reconsider and order denying same). But Plaintiff never moved for
17 reconsideration of the Court’s ruling concerning the Motion. The time to do so has
18 passed, and the Court should therefore deny the motion in limine for this reason – as it
19 has had to do with Plaintiff’s other attempts to get multiple bites at the apple. See, e.g.,
20 (Doc. 155 at ¶ 3) (rejecting an argument Plaintiff re-raised after it was resolved by Judge
21 Humetewa, noting “Plaintiff did not file a timely motion to reconsider, and has provided
22 no basis for the Court to reconsider her ruling now.”). If the Court reaches the merits, it
23 should deny the motion in limine for all of the reasons Defendants previously advanced
24 in response to the same arguments. (Doc. 116)
25
26
27   1
    Ironically, among the documents Plaintiff faults Defendants for not producing is an
28 email Plaintiff himself sent from his personal email account. (Tr. Ex. 264/Doc. 112-3)
                                                  2
     CORE/3505308.0002/156346007.1
 1            RESPECTFULLY SUBMITTED this 5th day of December, 2019.
 2
                                                STINSON LLP
 3
                                        By: /s/ Stefan M. Palys
 4                                          Carrie M. Francis
                                            Stefan M. Palys
 5                                          Michael Vincent
 6                                          1850 North Central Avenue, Suite 2100
                                            Phoenix, Arizona 85004-4584
 7
                                                SCHNEIDER & ONOFRY, PC
 8
                                        By: /s/ Timothy B. O’Connor [with permission]
 9
                                            Timothy B. O’Connor
10                                          365 East Coronado Road
                                            Phoenix, Arizona 85004
11
                                                Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
     CORE/3505308.0002/156346007.1
 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify that on December 5, 2019, I caused the foregoing document to be
 3 filed electronically with the Clerk of Court through ECF; and that ECF will send an
 4 e-notice of the electronic filing to:
 5            Joshua W. Carden
              JOSHUA CARDEN LAW FIRM, P.C.
 6            16427 North Scottsdale Road, Suite 410
              Scottsdale, AZ 85254
 7            joshua@cardenlawfirm.com
              Attorney for Plaintiff
 8
              Timothy B. O’Connor, Esq.
 9            SCHNEIDER & ONOFRY, P.C.
              365 East Coronado Road
10            Phoenix, Arizona 85004
              toconnor@soarizonalaw.com
11            Attorneys for Defendant Robert Donat
12
              I hereby certify that on December 5, 2019, a courtesy copy will be e-mailed to:
13
14                                       Judge David G. Campbell
                                        United States District Court
15                            Sandra Day O’Connor U.S. Courthouse, Suite 623
                                    401 West Washington Street, SPC 58
16
                                       Phoenix, Arizona 85003-2161
17
18
19                                                      /s/ Linda Holder
20
21
22
23
24
25
26
27
28
                                                    4
     CORE/3505308.0002/156346007.1
